DETAILED ACTION
1.	The Preliminary Amendment filed on May 19, 2021 is acknowledged.
Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 102/103
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Imoto et al. (US 4,926,817).
Regarding claim 1, notes Figure 1, Imoto invention teaches pre-chamber type engine [a sub-chamber type of internal combustion engine, abstract], comprising a main combustion chamber [main chamber 1)], a pre-combustion chamber [sub-chamber (2)] that communicates by a connecting hole [sub-chamber injection port (3)] and an injector [fuel injection valve (5)] that injects fuel into the pre-combustion chamber (2) , wherein the connecting hole (3) extends with inclination with respect to a reciprocating motion direction of a piston [piston (7)], and between an extension line of the connecting hole (3) and a wall surface of the pre-combustion chamber (2), a corner space section [Figure 1(a) shows the corner space section which is formed by the sub-chamber mouthpiece (9)] is provided in which a forced vortex is formed by an air flow that has entered the pre-combustion chamber (2) through the connecting hole (3) from the main combustion chamber (1) in a compression stroke of the piston (7) [notes col. 5, line 25-col. 6, line 15 which describes the pre-chamber type engine structural configuration; and further notes col. 6, lines 26-33 which described upon a compression stroke, the speed at which the gas within the main combustion chamber flows into the sub-chamber] due to compression of the gas within the main chamber caused by the piston, and swirl flow speed (a force vortex) is formed by an air flow]. 
It is apparent that the internal combustion engine is operating in two stroke which would have been well-known that is a diesel engine type; However, insofar as this is not explicitly stated, claim 1 is alternately rejected under 35 USC 103, as follows: it would have been considered to be an obvious choice of automotive engineering design because one skilled in this art is familiar to the internal combustion engine is operating in the compression stroke and expansion stroke which would have been well-known in the art that is a diesel engine type; See MPEP 2144.04 IV. A.
Regarding claim 2, as discussed in claim 1, Imoto invention further describes wherein the pre-combustion chamber (2) comprises a hemispherical main portion [upper sub-combustion chamber] and an inverted truncated cone-shaped portion [lower sub-combustion chamber] connected to an annular open end edge of the main portion [Figure 1(a)], and an opening on a pre-combustion chamber side of the connecting hole (3) is provided so as to be offset inward from an inner side surface of the inverted truncated cone-shaped portion [Figure 1(a) clearly shows the structural configuration of the pre-combustion chamber system]. 
Regarding claim 3, as discussed in claim 1, Imoto invention further teaches wherein the injector (5) injects fuel toward the corner space section [Figure 1(a)].
Regarding claim 4, as discussed in claim 1, Imoto invention further teaches wherein an injection center axis of the fuel injected from the injector is inclined by 20 to 45 degrees with respect to a compression motion direction of the piston in a vertical cross-sectional view passing through a communication hole; it would have been considered to be well-known in this art to arrange the injector is inclined by 20-45 degrees.  Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges or values involves only routine skill in the art.  See In re Aller, 105 USPQ 233 (CCPA 1955); In re Larson, 144 USPQ 347 (CCPA 1965); In re Fridolph, 89 F.2d 509, 135 USPQ 319 (CCPA 1962).
Regarding claims 5 and 6, as discussed in claim 1, Imoto invention further teaches the injector hole of the injector (5) comprises a plurality of small injection holes (two orifices) formed at intervals and has a slit shape [Figure 1(a)].  
Regarding claim 7, as discussed in claim 1, an injection pressure of the fuel from the injector is 8 to 40 MPa. which would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an injection pressure in the In re Aller, 105 USPQ 233 CCPA 1955); In re Larson, 144 USPQ 347 (CCPA 1965); In re Fridolph, 89 F.2d 509, 135 USPQ 319 (CCPA 1962).

7.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Imoto et al. in view of Glugla (US 10,989,129 B1).
Regarding claim 8, as discussed in claim 1, Imoto invention fails to specifically teach an engine operation state detector that detects an engine operation state and a controller, wherein the injector can inject fuel at arbitrary timing by an electrical signal from the controller, and the controller executes control such that the injector performs a plurality of preliminary injections while a crank angle detected by the engine operation state detector is between 180 degrees and 60 degrees before a compression TDC of the piston.
Glugla invention teaches a system for adjusting fueling in a cylinder with a pre-chamber comprises an engine operation state detector that detects an engine operation state [col. 3, lines 48-60] and a controller (12), wherein the injector (96) can inject fuel at arbitrary timing by an electrical signal from the controller (12), and the controller (12) executes control such that the injector (96) performs a plurality of preliminary injections while a crank angle detected by the engine operation state detector is between 180 degrees and 60 degrees before a compression TDC of the piston [Figure 5, col. 18, lines 8-40].
Since the prior art references are both from the same field endeavor, the purpose disclosed by Glugla would have been recognized in the pertinent art of Imoto invention.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have provided the engine operation state detector and the controller for the purpose of controlling the injector in order to perform a plurality of preliminary injections while a crank angle detected among the desired range before a compression TDC of a piston.  Regarding In re Aller, 105 USPQ 233 CCPA 1955); In re Larson, 144 USPQ 347 (CCPA 1965); In re Fridolph, 89 F.2d 509, 135 USPQ 319 (CCPA 1962).
Regarding claim 9, as discussed in claim 8, the modified Imoto invention fails to specifically teach the controller executes control such that an injection amount of the preliminary injection is 25 to 50% of a total injection amount, which is the sum of an injection amount of the preliminary injection and an injection amount of main injection and controls a number of preliminary injections per cycle so that the fuel injected from the injector as the preliminary injection does not reach a 102264332. 1 13wall surface of the pre-combustion chamber.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a desirable range for controlling the injection amount of the preliminary injection which in the range of 20% to 50% of a total injection amount, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 CCPA 1955); In re Larson, 144 USPQ 347 (CCPA 1965); In re Fridolph, 89 F.2d 509, 135 USPQ 319 (CCPA 1962).
Regarding claim 10, as discussed in claims 8 and 9, Glugla invention further teaches the conditions of engine rotation speed and cooling water temperature which would be used for controlling the fuel injection [col. 4, lines 23-62].

8.	Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
	

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  


/J.H.H./
November 17, 2021
/Johnny H. Hoang/
Examiner, Art Unit 3747





/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        November 18, 2021